On August 31, 1994, the defendant was sentenced to a term of ten (10) years at Montana State Prison for the offense of theft, a felony. This sentence is to be served consecutive to that imposed in Cause No. DC 91-057(A) and DC 92-058(X). It is also this court’s recommendation that the defendant be favorably considered for placement at the Swan River Boot Camp. In the event that the defendant is granted parole, he must, as a condition of supervision, pay $515.00 in restitution to his victims in this matter. The defendant must also reimburse Flathead County for $500.00 in fees incurred as the result of his representation by a public defender. The defendant shall be given credit for sixty-four (64) days for time served in the Flathead County Detention Center.
On October 13, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the matter will be continued, with permission to refile for Sentence Review after boot camp is completed.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Robert Boyd, Members.
The Sentence Review Board wishes to thank George Schilman for representing himself in this matter.